On appeal from an order discharging a rule on the sheriff to show cause, etc., the following points were decided by this court:
1. The sheriff’s endorsements showing'that two executions in his office of different dates were levied the same day upon personal property of the judgment debtor, the proceeds of the sale were applicable pro rata to the two executions.
2. A levy is prima faeie evidence of satisfaction, but this presumption may be rebutted; and therefore, where it appears that the property formerly levied upon is the identical property here levied upon and sold, the presumption of satisfaction arising from the former levy is rebutted.
3. The presiding judge, who was himself to pass judgment upon the facts, committed no error in declining to receive the testimony of the deputy sheriff, who was produced by relator to prove that he (the deputy) had no recollection of making the levy under the other execution, as._ stated in the sheriff’s endorsement of levy on that execution. Opinion by
Simpson, C. J.,